Civil action to recover damages for personal injury alleged to have been caused by the wrongful act, neglect, or default of the defendant.
Plaintiff was injured on 1 July, 1933, while working for the defendant in its electric plant in the town of Manteo, Dare County.
Upon denial of liability and issues joined, the jury answered the issue of negligence in favor of the defendant.
From judgment on the verdict denying recovery, the plaintiff appeals, assigning errors.
The controversy on trial narrowed itself to an issue of fact, determinable alone by the jury. This the triers have resolved in favor of the defendant. The record is barren of any exceptive assignment of error predicable of a new trial, hence the verdict and judgment will be upheld.
No error. *Page 833